Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case *249should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the Appellate Court; State v. Braswell, 42 Conn. App. 264, 679 A.2d 973 (1996); limited to the following issue: “Whether the Appellate Court properly held that the defendant’s conviction and consecutive sentence for attempted sale of narcotics in violation of General Statutes §§ 21a-278 (b) and 53a-49 (a) and attempted delivery of narcotics to an inmate of a correctional institution in violation of General Statutes §§ 53a-174 (a) and 53a-49 (a) did not violate principles of double jeopardy?” State v. Braswell, 239 Conn. 917, 682 A.2d 1006 (1996).